                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GWENDOLYN HALL, on behalf of                  :              CIVIL ACTION
themselves and all others similarly           :
situated,                                     :
                     Plaintiffs,              :
                                              :
               v.                             :
                                              :
ACCOLADE, INC.                                :              No. 17-3423
                       Defendant.             :


                                            ORDER

       AND NOW, this 22nd day of August, 2019, upon consideration of Plaintiff’s Unopposed

Motion for Preliminary Approval of the Class Action Settlement and Other Related Relief

(“Motion”) (Doc. No. 85), the accompanying “Class/Collective Action Settlement Agreement”

(“Agreement”) (Doc. No. 85-1), the accompanying Declaration of Peter Winebrake (Doc. No. 85-

2), the accompanying Declaration of Tiffanie Benfer (Doc. No. 85-3), the accompanying

memorandum of law (Doc. No. 85-4), the oral argument thereon held on June 7, 2019, the parties’

June 28, 2019 Supplemental Submission in Further Support of the Motion (Doc. No. 89), and all

other papers and proceedings herein, it is ORDERED that:

       1.      The Motion is GRANTED, and the settlement of this action is PRELIMINARILY

APPROVED because it appears that, at the final approval stage, the Court “will likely be able to”

approve the settlement under the criteria described in Federal Rule of Civil Procedure (“Federal

Rule”) 23(e)(2) and certify the settlement class under the criteria described in Federal Rules 23(a)

and 23(b)(3). See Fed. R. Civ. P. 23(e)(1)(B)(i)-(ii);

       2.      The amended “Notice of Settlement” forms (“Notice Forms”) attached to the

Supplemental Submission in Further Support of the Motion (Doc. No. 89) are approved pursuant


                                                  1
to Federal Rules 23(c)(2)(B) and 23(e)(1). The Notice Forms shall be sent to the 323 individuals

listed in Exhibit A to the Agreement;

       3.      Individuals who wish to exclude themselves from the settlement must follow the

procedures described in paragraph 7 of the Agreement and Section 7 of the Notice Forms;

       4.      Individuals who wish to object to the settlement must follow the procedures

described in paragraph 8 of the Agreement and Section 8 of the Notice Forms;

       5.      Winebrake & Santillo, LLC and Hardwick Benfer, LLC are appointed interim class

counsel pursuant to Federal Rule 23(g)(3) and shall ensure that the notice and claim process

contemplated by the Agreement is followed. The Court will make its final decision regarding the

appointment of class counsel after the final approval and pursuant to the criteria described in

Federal Rule 23(g)(1);

       6.      Pursuant to Federal Rule 23(e)(2), a hearing addressing final approval of the

settlement will be held on January 6, 2020 at 11:00 a.m. in Courtroom 10B of the United States

Courthouse, 601 Market Street, Philadelphia, PA 19106. During this hearing, the Court will hear

from any objectors or other class members who wish to address the Court and will hear argument

from counsel regarding, inter alia, the following issues: whether the settlement warrants final

approval under Federal Rule 23(e)(2) and 29 U.S.C. § 216(b); whether the settlement class should

be certified under Federal Rules 23(a) and 23(b)(3); whether a collective resolution of the claims

of the 63 individuals who previously joined the FLSA collective is appropriate under 29 U.S.C. §

216(b); whether the service awards described in paragraph 11 of the Agreement should be

approved; and whether the fees, litigation costs and settlement administration expenses sought by

interim class counsel and described in paragraph 10 of the Agreement should be approved under

Federal Rule 23(h); and


                                                2
       7.      Thirty (30) calendar days prior to the final approval hearing, interim class counsel

shall file all papers in support of the final approval of the settlement and the associated issues

described in paragraphs 5 and 6 above.



                                                     BY THE COURT:


                                                     S/Gene E.K. Pratter
                                                     GENE E.K. PRATTER
                                                     UNITED STATES DISTRICT JUDGE




                                                3
